UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2412


JENNIFER SUZANNE DAWSON,

                    Plaintiff - Appellant,

             v.

DELTA AIRLINES, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00240-LMB-MSN)


Submitted: July 31, 2019                                          Decided: August 15, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jennifer Suzanne Dawson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jennifer Suzanne Dawson appeals the district court’s order granting Defendant’s

motion to dismiss and dismissing Dawson’s amended civil complaint. “We review a

district court’s grant of a motion to dismiss de novo,” accepting as true all well-pleaded

facts and construing them in the light most favorable to the plaintiff. Lucero v. Early, 873
F.3d 466, 469 (4th Cir. 2017). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Dawson v. Delta

Airlines, Inc., No. 1:18-cv-00240-LMB-MSN (E.D. Va. Oct. 26, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2